Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Meldon Irvin Washington appeals the district court’s order denying his motion under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. We conclude that the court did not abuse its discretion denying relief. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm for the reasons stated by the court. United States v. Washington, No. 3:00-cr-00287-REP-1 (E.D.Va. Aug. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.